Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 26, 2021 has been entered. The Applicant amended claims 1, 3, 5-6, 8, 10, 12-13, and 15-20, and cancelled claims 2, 4, 9, and 11. Claims 1, 3, 5-8, 10, and 12-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed April 28, 2021. The examiner withdraws the Claims objections in light of the amendments to the Claims.
Applicant’s arguments, see page 9 to page 11, filed July 26, 2021, with respect to claim 1, 3, 5-8, 10, and 12-20 have been fully considered and are persuasive. The rejection of claims 1, 3, 5-8, 10, and 12-20 has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (CURRENTLY AMENDED) An antenna system comprising: a signal processor configured to perform signal processing of a transmission signal; a signal converter configured to convert an output signal of the signal processor between analog and digital; a beam selector configured to form a desired form of a radio wave radiation pattern; and a variable lens configured to cause an output signal of the beam selector to have a directivity in a desired direction through a change in shape according to an electrical signal applied to the variable lens, wherein the variable lens includes a piezoelectric material, and an electrode comprising a plane lattice-shaped (+) polarity electrode and a plane lattice-shaped (-) polarity electrode, wherein the plane lattice-shaped (+) polarity electrode and the plane lattice-shaped (-) polarity electrode are spaced apart from 

8. (CURRENTLY AMENDED) A method of controlling an antenna system comprising: performing, by a signal processor, signal processing of a transmission signal; converting, by a signal converter, an output signal of the signal processor between analog and digital; forming, by a beam selector, a desired form of a radio wave radiation pattern; and applying, by control of a controller, an electrical signal to a variable lens, and causing an output signal of the beam selector to have a directivity in a desired direction through a change in shape according to an electrical signal applied to the variable lens, wherein the variable lens includes a piezoelectric material, and an electrode comprising a plane lattice-shaped (+) polarity electrode and a plane lattice-shaped (-) polarity electrode, wherein the plane lattice-shaped (+) polarity electrode and the plane lattice-shaped (-) polarity electrode are spaced apart from each other, and wherein a space between the plane lattice-shaped (+) polarity electrode and the plane lattice-shaped (-) polarity electrode is filled with the piezoelectric material.
Allowable Subject Matter
Claims 1, 3, 5-8, 10, and 12-20 are allowed. 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Added primarily for emphasis, the claim recitations “a plane lattice-shaped (+) polarity electrode and a plane lattice-shaped (-) polarity electrode, wherein the plane lattice-shaped (+) polarity electrode and the plane lattice-shaped (-) polarity electrode are spaced apart from each other, and wherein a space between the plane lattice-shaped (+) polarity electrode and the plane lattice-shaped (-) polarity electrode is filled with the piezoelectric material” in claims 1, 8, 15, and 19-20, “a plane lattice-shaped (+) polarity electrode and a plane lattice-shaped (-) polarity electrode, wherein: the plane lattice-shaped (+) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845